Citation Nr: 0523552	
Decision Date: 08/26/05    Archive Date: 09/09/05	

DOCKET NO.  04-25 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder secondary to service-connected 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1990 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
VARO in Manchester, New Hampshire, that denied entitlement to 
the benefit sought.  

The Board notes that information of record reflects that the 
veteran is also seeking entitlement to service connection for 
gastroesophageal reflux disease secondary to medication he is 
taking for his service-connected headaches.  In December 
2004, the veteran was asked to provide medical evidence 
regarding the disability.  He was told that he could take up 
to a year from the date of the letter, that being December 7, 
2004, to provide information and evidence.


FINDINGS OF FACT

1.  All notification and development action needed to 
equitably adjudicate the claim on appeal has been 
accomplished.

2.  Competent medical opinion relates the veteran's 
depressive disorder to his service-connected vascular 
headaches.






CONCLUSION OF LAW

Affording the veteran all reasonable doubt, the criteria for 
service connection for a depressive disorder secondary to 
service-connected headaches are met.  38 U.S.C.A. §§ 1101, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the instant appeal.  
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2005).  The VCAA 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In light of the decision herein, the 
Board finds that any error with regard to the duty to assist 
and the duty to notify provisions of the VCAA is harmless and 
results in no prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet.App. 103 (2005).

Pertinent Laws and Regulations.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the types, places, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on a review of the entire evidence 
of record.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.303; See 
Wilson v. Derwinski, 2 Vet. App. 16, 18 (1991).

In order to establish service connection for a claimed 
disorder, there must be:  (1) Medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and a current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The regulations also provide that a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 U.S.C.A. 
§ 3.310 (2005).

The Evidence of Record. 

A review of the service medical records is without reference 
to complaints or findings regarding the presence of a 
psychiatric disorder and it is not otherwise contended.

Service connection is in effect for a number of disabilities, 
including vascular headaches.  A 50 percent rating has been 
in effect for the headaches since October 31, 1996.   

The gist of the veteran's contentions is that he has 
developed a psychiatric disorder secondary to the severe pain 
and impairment associated with his service-connected 
headaches.

At the time of the hearing before the undersigned in May 
2005, the veteran submitted a statement from his wife.  She 
indicated that the veteran had to change his entire lifestyle 
because of his headaches.  She also indicated that because of 
the severity of the headaches, the veteran had become 
agitated, irritable, and depressed.

Also submitted was a May 2005 statement from a licensed 
clinical neuropsychologist who, among other things, is a 
professor at two different Boston area university schools of 
medicine.  He related the veteran had been referred to him by 
his primary care physician in the fall of 2004 concerning 
issues of anxiety and depression secondary to severe vascular 
headaches.  The neuropsychologist indicated that the veteran 
reported that every day he woke up with a fear of whether he 
would have a severe headache that would prevent him from 
performing his job and/or interacting with his wife and 
children.  The veteran felt terrible about the burden he was 
placing on his family.  He indicated that whenever he had a 
headache, he could not do certain things and this upset him.  
Based on a review of the medical history and his current 
evaluation of the veteran, it was the neuropsychologist's 
opinion that the veteran had a major depressive disorder 
secondary to his headaches.  

At the hearing itself, the veteran and his representative 
testified as to the impact of his headaches on his ability to 
function both socially and occupationally.  The veteran 
stated that following episodes of severe migraines, he would 
experience depression because he could not fulfill the needs 
of his family or his job.  

Analysis.

The veteran and his representative essentially maintain that 
he has developed a psychiatric disorder secondary to the 
severity of his service-connected vascular headaches and 
their impact on his ability to function both socially and 
occupationally.  The claims folder contains the report of a 
comprehensive psychiatric examination accorded the veteran by 
a clinical neuropsychologist.  The neuropsychologist stated 
that he reviewed the veteran's medical history and it was his 
opinion that the veteran had a major depressive disorder 
secondary to his headaches.  There is no other medical 
opinion on the matter before the Board.  The Board finds no 
reason to question the neuropsychologist's opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in utilizing the data, and 
the medical conclusion the physician reaches).

The Board finds his statement persuasive and concludes that 
with resolution of reasonable doubt in the veteran's favor, 
that service connection for a major depressive disorder 
secondary to service-connected headaches is warranted.  


ORDER

Service connection for a major depressive disorder secondary 
to service-connected vascular headaches is granted.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


